Citation Nr: 0730055	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-29 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased disability rating for 
Raynaud's syndrome, claimed as Buerger's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision granting entitlement 
to service connection for Raynaud's syndrome, claimed as 
Buerger's disease, and assigned a noncompensable disability 
rating effective March 12, 2003.  The RO issued a subsequent 
rating decision in November 2005 increasing the veteran's 
initial disability rating to 10 percent, also effective March 
12, 2003.  Because this is not a full grant of the benefit 
sought, the issue of entitlement to an increased rating for 
Raynaud's syndrome remains on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDING OF FACT

The veteran's Raynaud's syndrome is characterized by attacks 
approximating 4 times per week on average.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, and no 
higher, have been established.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.21, 4.104 
Diagnostic Coe 7117 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist
VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete her claim; 
2) what part of that evidence she is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for her; and 4) the need to send the RO any additional 
evidence that pertains to her claim.  38 C.F.R. § 3.159.  All 
but the last element of the duty to notify was included in a 
March 2003 letter issued prior to the RO's adjudication of 
claim for entitlement to service connection and, as such, 
prior to adjudication of the claim for increased initial 
disability rating.  While the veteran was issued a subsequent 
and complete notification letter in February 2006 which 
included the fourth element of the duty to notify, this 
notice was not followed by a supplemental statement of the 
case and, as such, did not effectively cure the earlier 
defective notice.  The veteran has not been prejudiced by the 
defective and untimely notice as she was given every 
opportunity to submit evidence for his claims and the entire 
language of 38 C.F.R. § 3.159 was included the statement of 
the case issued in July 2004.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and afforded the veteran 
two VA examinations.  The most recent VA examination appears 
to effectively show the current state of the veteran's scars 
disability and the veteran has not otherwise alleged.  As 
such, there does not appear to be any other evidence, VA or 
private, relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of her 
claim at this time.



II.  Claim for Increased Initial Disability Rating

The veteran claims that her Raynaud's syndrome is 
characterized by symptoms warranting an initial disability 
rating in excess of 10 percent.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Disability 
evaluations are determined by comparing the veteran's current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  All potentially applicable diagnostic codes must 
be considered when evaluating a disability.  However, care 
must be taken not to evaluate the same manifestations of 
disability under more than one applicable code.  38 C.F.R. 
§ 4.14.  When applying the rating schedule, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

The veteran's VA examinations, conducted in May 2003 and, 
most recently, in August 2005, indicate symptoms coinciding 
with Raynaud's syndrome when exposed to cold, smoke, or 
stress.  The veteran was not noted to have any digital ulcers 
as a result of the syndrome upon examination and she has not 
complained of this result of the syndrome.  At the time of 
the examination in 2005, it was reported that both hands and 
feet were cold to touch and that there was a bluish tinge on 
all her fingers.  Both hands were immersed in ice water for 
one minute which resulted in moderate amounts of pain and 
mild cyanosis was visible in all fingers.  The veteran 
recorded the frequency of her attacks of symptoms of 
Raynaud's syndrome in a diary for one month.  During this 
period, the veteran had 15 days with attacks out of 28 days.  
This results in an average of 3.75 attacks per week.  
However, taking into consideration the fact that on some 
days, the veteran had more than one attack, the average 
number of attacks per week is more representative of her 
actual symptoms when rounded up to 4 attacks per week.  The 
findings on examination lend support to her testimony as to 
the frequency of attacks.  

The rating criteria for Raynaud's syndrome is found at 
38 C.F.R. § 4.104 Diagnostic Code 7117.  Under this 
diagnostic code, a 10 percent disability rating is warranted 
where the veteran experiences characteristic attacks one to 
three times per week.  A 20 percent disability rating is 
warranted where the veteran experiences characteristic 
attacks 4 to 6 times per week.  A 40 percent disability 
rating is warranted where the veteran experiences 
characteristic attacks at least daily.  A 60 percent 
disability rating is warranted where the veteran has at least 
2 digital ulcers and a history of characteristic attacks.  A 
100 percent disability rating is warranted where the veteran 
has the same digital ulcers and history of attacks with 
autoamputation.  38 C.F.R. § 4.104.

Here, the veteran's symptoms of Raynaud's seem to produce 
characteristic attacks approximately 4 times per week on 
average when she is given the benefit of the doubt.  As a 
result, the veteran is entitled to a disability rating of 20 
percent, and no higher, under 38 C.F.R. § 4.104.  As the 
veteran has not submitted evidence indicating at least daily 
attacks or any digital ulcers, she is not entitled to a 
disability rating in excess of 20 percent.  

In reaching this decision, the Board has considered the 
veteran's statements. However, the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 20 percent.  The Board has also considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim for a 
disability rating in excess of 20 percent, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating of 20 percent for 
Raynaud's syndrome, claimed as Buerger's disease, is granted, 
subject to regulations governing awards of monetary benefits.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


